MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Feb 13 2020, 12:30 pm

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. O’Connor                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ian Daugherty,                                           February 13, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2015
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Charnette D.
Appellee-Plaintiff.                                      Garner, Judge
                                                         Trial Court Cause No.
                                                         49G09-1903-F6-11442



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2015 | February 13, 2020              Page 1 of 6
                                             Case Summary
[1]   Ian Daugherty appeals his conviction, after a bench trial, for escape, a Level 6

      felony. We affirm.


                                                     Issue
[2]   The sole issue on appeal is whether sufficient evidence supports the conviction.


                                                     Facts
[3]   On March 19, 2019, Daugherty reported to Marion County community

      corrections (“MCCC”) to enroll in electronic monitoring. MCCC provided

      Daugherty with an “Acknowledgment of Electronic Monitoring Terms and

      Conditions” form (“Intake Contract”) that provided: “You must not tamper

      with, remove, damage or destroy the electronic monitoring equipment[ ]”; and

      “[i]n the event you believe your equipment is malfunctioning, you must contact

      the 24-hour Operations Center . . . .” Exhibit Vol. I pp. 13-14.


[4]   An undetermined time later, Daugherty cut the monitor off his ankle.

      Thereafter, instead of wearing the monitor on his ankle, Daugherty carried it on

      his person. On March 22, 2019, Daugherty attended a sporting event with the

      electronic monitor in his pocket. During the event, Daugherty experienced

      “heart palpitations,” breathing issues, and “pain in [his] heart[.]” Tr. Vol. I p.

      18. Daugherty lost consciousness and was transported to Wishard Hospital.


[5]   Special Deputy William Robertson (“Officer Robertson”) learned that a

      Wishard patient was in possession of a removed community corrections ankle

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2015 | February 13, 2020   Page 2 of 6
      monitor. Officer Robertson went to the patient’s room and requested the

      patient’s name. The patient—Daugherty—replied that his name was “Brandon

      Anderson.” Id. at 10. Officer Robertson observed a Department of Correction

      (“DOC”) identification card on the floor that bore the name, “Ian Daugherty.”

      Officer Robertson contacted MCCC, which confirmed that Daugherty was

      subject to an electronic monitoring order. MCCC asked Officer Robertson to

      arrest Daugherty for escape.


[6]   Officer Robertson read the Miranda advisements to Daugherty and asked

      whether Daugherty’s name was, in fact, “Ian Daugherty.” Daugherty

      “confirmed it was.” Id. at 14. Officer Robertson placed Daugherty under

      arrest. Officer Robertson asked why Daugherty removed the ankle monitor.

      Daugherty denied doing so and claimed “he had passed out due to being

      intoxicated . . . and [ ] somebody [ ] tr[ied] to steal [the ankle monitor] by

      cutting it off.” Id. Officer Robertson confirmed that medical personnel did not

      cut the ankle monitor off Daugherty’s ankle in the course of treating Daugherty.


[7]   On March 25, 2019, the State charged Daugherty with escape, a Level 6 felony.

      The trial court conducted a bench trial on July 15, 2019. Officer Robertson

      testified to the foregoing facts. Case manager Jalen Reid of MCCC testified

      that Daugherty initialed and signed the Intake Contract, which explicitly

      prohibited any tampering with the ankle monitor and which also provided

      contact information to be used in the event that the ankle monitor

      malfunctioned.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2015 | February 13, 2020   Page 3 of 6
[8]    Daugherty testified that: (1) he cut off the ankle monitor because it caused him

       “major pain[,]” it “was cutting into [his] ankle and it was bleeding[,]” and he

       “could not take another step with that thing on”; (2) he did not notify MCCC of

       his problems with the ankle monitor because he “never had an opportunity to

       get a telephone”; and (3) he lied to Officer Robertson to avoid being assessed a

       replacement fee for the monitor. Id. at 19. Daugherty was convicted as

       charged. The trial court sentenced Daugherty to 365 days of work release

       through community corrections. Daugherty now appeals.


                                                   Analysis
[9]    Daugherty does not deny that he cut off his ankle monitor. He argues,

       however, that he did so out of manifest necessity and that the State failed to

       negate his necessity defense. When reviewing whether the State presented

       sufficient evidence to negate a defendant’s claim of necessity, we apply the

       same standard of review used for all sufficiency of the evidence questions. We

       neither reweigh the evidence nor judge the credibility of witnesses. Belton v.

       State, 6 N.E.3d 1043, 1046 (Ind. Ct. App. 2014). Rather, we examine only the

       evidence most favorable to the State along with all reasonable inferences to be

       drawn therefrom. Id. If there is substantial evidence of probative value to

       sustain the conviction, then it will not be set aside. Id.


[10]   To establish a necessity defense, a defendant must show the following:


                        (1) the act charged as criminal was the result of an
                        emergency and was done to prevent a significant harm;


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2015 | February 13, 2020   Page 4 of 6
                        (2) there was no adequate alternative to the commission of
                        the act;


                        (3) the harm caused by the act was not disproportionate to
                        the harm avoided;


                        (4) the Defendant had a good-faith belief that his/her act
                        was necessary to prevent greater harm;


                        (5) the Defendant’s belief was objectively reasonable under
                        all the circumstances of the case; and


                        (6) the Defendant did not substantially contribute to the
                        creation of the emergency.


       Hernandez v. State, 45 N.E.3d 373, 377 (Ind. 2015).


[11]   Daugherty maintains that he removed the ankle monitor because it caused him

       extreme pain, bleeding, impossibility of movement, and scarring. To negate a

       claim of necessity, the State must disprove at least one element of the defense

       beyond a reasonable doubt. Belton, 6 N.E.3d at 1046. The State may refute a

       claim of the defense of necessity by direct rebuttal, or by relying upon the

       sufficiency of the evidence in its case-in-chief. Id. The decision regarding

       whether a claim of necessity has been disproved is entrusted to the fact-finder.

       Id. Where a defendant is convicted despite the claim of necessity, we will

       reverse the conviction only if no reasonable person could say that the State

       negated the defense beyond a reasonable doubt. Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2015 | February 13, 2020   Page 5 of 6
[12]   Here, the State presented evidence that negated several elements of Daugherty’s

       necessity defense, including whether an adequate alternative existed to

       Daugherty’s removal of the ankle monitor and whether the removal of the ankle

       monitor resulted from an emergency. The record reveals that Daugherty: (1)

       was aware of a remedy to address a malfunctioning ankle monitor; (2) failed to

       contact MCCC before he cut off the ankle monitor; and (3) had already cut off

       the monitor and was carrying it on his person before the March 2019 medical

       emergency. The trial court also heard dubious testimony that Daugherty lacked

       access to a phone at any time before he cut off the ankle monitor, as well as

       testimony that Daugherty lied to Officer Robertson about his identity and the

       circumstances surrounding the removal of the monitor.


[13]   Considering the evidence and reasonable inferences therefrom, we find that the

       State submitted sufficient evidence to negate Daugherty’s necessity defense

       beyond a reasonable doubt. See Belton, 6 N.E.3d at 1046.


                                                 Conclusion
[14]   The State presented sufficient evidence to rebut Daugherty’s defense of

       necessity. We affirm.


[15]   Affirmed.


       Najam, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2015 | February 13, 2020   Page 6 of 6